Order entered March 21, 2013




                                                         In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                 No. 05-12-00064-CV

                                     ROLAND SCOTT ARNELL, Appellant

                                                            v.

                                  MONIKA ELIZABETH ARNELL, Appellee

                               On Appeal from the 256th Judicial District Court
                                            Dallas County, Texas
                                    Trial Court Cause No. DF-09-09155

                                                       ORDER
              The parties are ordered to submit additional briefing with appropriate authorities and

      specific references to the appellate record on the jurisdictional issue 1; specifically, whether the

      Swiss court has jurisdiction over the division of the property located at 16507 Dundrennan Lane

      in Dallas, Texas (the “Property”), whether the Swiss court has made a final determination

      concerning ownership of Property, if the Swiss court has jurisdiction, whether a Texas court has

      jurisdiction to enforce support orders against the Property, and whether this Court can consider

      the matters contained in appellant’s Notice of Status of Related Proceedings, and if so, by what

      authority. Appellant and appellee shall submit this additional briefing by April 15, 2013.

1
    Supplemental materials were recently provided to the court, but only a portion of the materials were in English.
      Materials that are not in English do not assist the Court.
/s/   KERRY P. FITZGERALD
      JUSTICE